Citation Nr: 1738701	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  17-11 775		DATE
Advanced on the Docket
		

THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to February 1, 2016 and in excess of 50 percent thereafter for depression.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent prior to February 1, 2016 and in excess of 50 percent thereafter for depression is denied.


FINDINGS OF FACT

1.  Prior to February 1, 2016, the Veteran's depression manifested with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, but without occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From February 1, 2016 forward, the Veteran's depression manifested with occupational and social impairment with reduced reliability and productivity, but without occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent prior to February 1, 2016 and in excess of 50 percent thereafter for depression have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran had active duty service from March 1963 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran's representative submitted a notice of disagreement in July 2017, requesting an earlier effective date for the assigned 50 percent disability rating.  The Board notes that entitlement to an increased disability rating for the period prior to the February 1, 2016 effective date is on appeal as part of the increased rating claim and is addressed in the decision below.  Therefore, a separate appeal for an earlier effective date for the increased rating is moot.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and any necessary opinions obtained.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Entitlement to an initial disability rating in excess of 10 percent prior to February 1, 2016 and in excess of 50 percent thereafter for depression.

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent prior to February 1, 2016 and in excess of 50 percent thereafter for the Veteran's depression.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Veteran's service-connected depression has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9433, which provides as follows: 

A 10 percent disability rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Board finds that competent, credible, and probative evidence  fails to support a rating in excess of 10 percent prior to February 2016.  

In a May 2015 VA treatment record, the Veteran stated that he was struggling with his motivation and had been putting things off until the last minute.  He did some charity work with an organization he was involved with.  He also walked for an hour every day.  He had a good circle of friends.  He denied any suicidal ideation stating that he loved life too much for that.  He was diagnosed with persistent depressive disorder.  The Veteran's testing indicated low depression.  

In June 2015, the Veteran reported depression on a daily basis, frustration, and irritability.  He stated that he isolated from others due to his hearing loss.  He reported good relationships with his family and was active in fundraising organizations, clubs, and around the house.  The Veteran walked a mile every day.  The Veteran reported fleeting thoughts of suicide and thoughts of harming others with no intent or means.  The examiner noted that the Veteran met the criteria for a Major Depressive Episode.

In August 2015, the Veteran reported his mood was up and down.  He slept for seven to eight hours.  He reported poor concentration.  He denied any guilt.  He attended football games, watched sports on television, and participated in a fundraising club.  He reported nightmares two to three times per month.  He reported some hypervigilance.  He had no manic episodes or delusions.  He denied any suicidal or homicidal ideation and any audio or visual hallucinations.  He denied any psychiatric medications or psychiatric hospitalizations.  He has a good relationship with his siblings.  The Veteran was casually dressed with good hygiene.  He was alert and oriented in all spheres.  His mood was up and down.  His speech was spontaneous and fluent with normal rate, tone, and volume.  The Veteran's thought processes were linear and goal-oriented. His responses were coherent and easy to understand.  The Veteran denied suicidal thoughts, intentions, or plans and denied homicidal ideation.  The examiner noted no evidence of delusions or paranoia.  His insight and judgment were fair.  The examiner diagnosed an unspecified depressive disorder.  

The Veteran was afforded a VA examination in September 2015.  The examiner diagnosed persistent depressive disorder.  The examiner described the Veteran's level of occupational and social impairment noting that a mental condition had been formally diagnosed but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran reported that he had a good relationship with his siblings.  He was also close to other family members and friends.  He volunteered in his free time.  He was vice president of a fundraising club until the week prior to the VA examination.  He went for walks on a daily basis and worked out an hour a day.  He attended football games and watched sports on TV.  He also liked to do projects on his house and help friends remodel their homes.  The Veteran reported that he had anxiety related to financial issues.  He also reported that he was depressed on a daily basis.  He stated that he isolates himself.  The examiner cited the Veteran's treatment records.  He noted that the Veteran drank socially and did not use any illicit drugs.  The examiner noted the Veteran's symptoms as depressed mood.  The Veteran was pleasant during the session.  His affect was stable.  His speech was of average rate, tone, and prosody.  The Veteran did not report any immediate suicidal or homicidal ideation.  No auditory or visual hallucinations were indicated.  

A September 2015 VA treatment record noted that when he feels down, the Veteran spends time with his family, which helps improve his mood.  He mentioned fleeting suicidal thoughts, but reported that he did not have any plan or intent and works to keep those thoughts away.  He denied any homicidal ideation.  He was diagnosed with dysthymia.

In another September 2015 VA treatment, the Veteran reported depressed mood due to someone trying to steal his car.  He slept for six to eight hours a night.  He enjoyed watching sports, walks, and reading.  He denied any guilt.  His concentration and energy were okay.  His appetite was fine.  He denied any suicidal ideation, homicidal ideation, or audio or visual hallucinations.  He denied any excessive anxiety.  He denied any nightmares, denied startling easily, and denied being anxious in a crowded place.  

The evidence prior to February 2016 showed depressed mood without suspiciousness, panic attacks, chronic sleep impairment, or mild memory loss.  The evidence indicated a strong social circle to include family, friends, and organizations.  The Veteran also acted as vice president of a fundraising club.  He worked around his house and assisted friends with renovations at their houses.  He attended professional sporting events, as well as sporting events of his nephew.  He did report some hypervigilance and fleeting suicidal thoughts, but the Veteran stated that he loved life too much to consider suicide.  The Veteran also noted isolation and withdrawal, but those symptoms did not prevent him from remaining socially active.  The September 2015 VA examiner specifically stated that the Veteran's disability had been formally diagnosed, but that it was not severe enough to interfere with occupational and social functioning.    

The Board has considered that the symptoms listed in Diagnostic Code 9433 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his depression.  These include, but are not limited to isolation and hypervigilance.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  See Mauerhan, 16 Vet. App. 436.

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that the manifestations of the Veteran's depression do not more nearly approximate the criteria for a 30 percent disability rating prior to February 1, 2016.  As such, the Board finds that the preponderance of the evidence is against the claim during that period.

Regarding the period from February 1, 2016 forward, to receive the next higher disability rating the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.

The Board finds that competent, credible, and probative evidence establishes that the Veteran's psychiatric symptoms do not more nearly approximate the criteria for a disability rating in excess of 50 percent from February 1, 2016 forward.

In February 2016, a private social worker filled out a disability benefits questionnaire.  She noted a diagnosis of major depressive disorder, moderate-severe.  The examiner noted occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  The examiner reviewed the Veteran's mental health records.  The Veteran reported that he avoids family gatherings and is isolated and disconnected from family.  He reported that severe hearing impairment led to shame, disorientation, and eventually almost complete isolation from others due to major depressive disorder.  His extreme difficulty communicating with others and the shame of this condition led to acute depression, isolation, suicidal ideation, panic attacks, and hopelessness.  The examiner noted symptoms including depressed mood, anxiety, panic attacks more than once per week, chronic sleep impairment, mild memory loss, impairment of short and long term memory, memory loss for names of close relatives, own occupation, or own name, flattened affect, difficulty in understanding complex commands, impaired judgment, gross impairment in thought processes or communication, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work and a work-like setting, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals that interfere with routine activities, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, and disorientation to time or place.  

The social worker provided a further explanation of her findings.  She reviewed the Veteran's mental health records and met with the Veteran for an hour.  The Veteran presented with a despairing and somewhat blunted affect.  He noted that he was only able to perform work tasks that did not involve interfacing with the public as it was difficult for him to hear until he got hearing aids.  The examiner noted that this led to severe depressive isolation as he was teased by co-workers and family found him frustrating.  He no longer attended large family gatherings.  He experienced panic attacks two to three times per week, which were triggered by self-loathing, difficulty in understanding simple and complex commands due to hearing and brain fog that he experienced due to so much isolation.  Serious impairment of his short term memory was seen in the fact that he constantly loses items in his house, even items used on a daily basis.  He had diminished concentration, focus, and long term memory that caused him to forget his own name for several hours.  He could not then remember how to write it once he remembered.  He expressed being terrified to engage in or form personal or business relationships due to his hearing impairment and this led to shunning contact from most people.  He experienced daily sadness, isolation, and frustration to the point that he would not even answer his phone.  He often stayed in bed most of the day and did not have motivation to take showers or maintain hygiene at these times.  He reported that he cannot trust himself to make appropriate judgments regarding home repairs.  He also experienced obsessive compulsive disorder symptoms that forced him to check all clocks and the stove at least two to three times per day.  He stated he feels frustration with this compulsion and that he cannot remember if he had already completed the task.  

The examiner found that the Veteran was on a very low functioning level with extreme impairments in occupational and social settings.  He avoided contact with people as much as he can and felt that it was easier than experiencing the shame that comes with failed attempts to interact with others in person or on the phone.  The result is a severe level of depressive thinking and behaviors.  He experienced frequent panic attacks and had some hypervigilance when outside of the safety of his home given his severe impairment of hearing and thus a sense of vulnerability for his wellbeing.  

The examiner opined that the Veteran is as likely as not to have occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once per week, difficulty in understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.

In May 2016, the Veteran received a neuropsychological assessment.  The Veteran noted that he drank minimally and that he had no usage of illicit substances.  He slept seven to eight hours per night, occasionally awakening during the night.  The examiner conducted the evaluation and reviewed the Veteran's chart.  He also administered the Mini Mental State Examination-2, Digit Span, Vigilance Test, portions of the Wechsler Memory Scale-IV, Rey Auditory Verbal Learning Test, Aphasia Screening Test, Boston Naming Test, Clock Drawing, Trail Making Test, Category Fluency, portions of the Frontal Assessment Battery, Yousef Scale, Beck Depression Inventory-II, and Beck Anxiety Inventory.  The Veteran was alert, polite, and cooperative, with appropriate eye contact.  The Veteran was oriented and his basic attention was intact.  He had difficulty with a task requiring working memory.  The Veteran's speech was fluent and his comprehension was intact.  The examiner noted that the Veteran had no errors during a task managing conflicting instructions and no inhibitory errors during a measure of inhibitory control.  The Veteran did not endorse items suggestive of current major depression or significant anxiety.  He did have difficulty with tasks requiring mental flexibility and working memory (concentration).

The Veteran was afforded another VA examination in February 2017.  The Veteran was diagnosed with persistent depressive disorder.  The examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran resided alone.  He has contact with his brothers and sisters on a weekly basis.  The Veteran also noted that he has many friends with whom he socializes via phone calls and outings when his hearing is working.  The Veteran became involved in individual psychotherapy for depression in November 2015.  He has elected not to take psychotropic medications.  The Veteran denied any problems with criminal behavior or other impulsive, aggressive, or otherwise problematic conduct.  He denied any significant use of alcohol or other drugs.  The Veteran's symptoms included depressed mood, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was clean, comfortable, and casually dressed.  His motor behavior was somewhat fidgety throughout the sixty minute session.  His demeanor was upbeat and amiable.  Eye contact was good.  The Veteran reported that his sleep was fine, getting eight to nine hours of sleep nightly.  He had good appetite.  The Veteran indicated that his energy level was somewhat down, but that he had enough energy to exercise almost every day.  The Veteran's emotional expressiveness was appropriate and unrestricted.  The Veteran acknowledged persistent depressive symptoms for longer than two years in which he was somewhat sad and dysphoric most of the day nearly every day throughout that period.  He described depressive symptoms that included low mood, loss of interests, irritability, fatigue, and social isolation.  He denied any current or previous suicidal ideation.  He did not report any periods of unusually elevated mood, excessive energy, or decreased need for sleep that would suggest mania.  He described restless energy and a period of nightmares within the prior six weeks, but otherwise denied significant anxiety.  The Veteran's overall thought processes at the time of the interview were logical and generally organized.  His thought content was coherent and relevant.  During the session there were no observable perceptual disturbances, such as hallucinations.  The examiner performed some psychiatric testing.  The Veteran obtained a total score of seven on the Beck Hopelessness Scale, which indicates mild hopelessness.  The Beck Depression Inventory showed a moderate level of depression.  Based on the DSM-5, review of records, psychological test results, and the clinical interview presentation, the Veteran was appropriately diagnosed with persistent depressive disorder and his depression was assessed at a moderate level of severity.  He functioned adequately in social and recreational settings though he described periods of reduced functioning due to depression.

The evidence dated from February 2016 forward shows the Veteran did not experience near-continuous panic or depression that affected his ability to function independently.  Rather, the Veteran lived independently and remained active with his family and friends.  The Veteran's speech was not illogical, obscure, or irrelevant.  The Veteran did not experience any impaired impulse control or spatial disorientation.  The record also did not credibly show an inability to establish and maintain effective relationships.  Although the Veteran noted some isolation, he remained in contact and good relationship with multiple friends and family members.   

The Board acknowledges that the February 2016 disability benefits questionnaire indicated that the Veteran experienced some symptoms addressed in the criteria for the 70 percent disability rating.  A review of the Veteran's treatment records, therapy sessions, and VA examinations show that these symptoms are not evidenced in the remaining records and are not supported by the medical evidence.   The VA examiner's findings in February 2017 do not indicate the same level of severity.  Even with the contradicting levels of severity identified by the social worker and the VA examiner, the Board notes that the Veteran's treatment records are more probative than the single evaluations.

Here, the most consistent picture revealed by the contents of the records yields the conclusion the Veteran's impairment is much more benign than depicted on the February 2016 private evaluation report.  That report is clearly an outlier.  As such, the Board concludes the Veteran is not suffering from occupation and social impairment with deficiencies in most areas, and he in no way approaches the gross impairment contemplated by a 100 percent schedular rating.  

In these circumstances, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 50 percent for the period after February 2016.  




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Dan Curry

Department of Veterans Affairs


